DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04/07/2021 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021.
Status of Claims
	The amendment filed on 04/07/2021 has been entered. Claims 9-15 have been withdrawn from consideration. Claim(s) 1-8 remain pending and have been examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving device” in claim 1. Where in the instant case, the driving device is item 14 in the instant application as stated in paragraph [0022]. The driving device is not described what it is. See the rejections under 35 U.S.C. 112(a) and 112(b).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 (Currently Amended), The limitation “a driving device” as interpreted under 35 U.S.C. 112(f) is not adequately detailed in the instant application for what item 14 in paragraph [0022]. Claims 2-8 are rejected as being dependent on claim 1.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Currently Amended), the limitation “a driving device for driving the trolley so that the trolley is movable on and along the lengthwise direction of the base member” is indefinite because this limitation is interpreted under 35 U.S.C. 112(f) and does not specify what the driving device is. For purposes of examination the Office will interpret the limitation to read as “adriver for driving the trolley so that the trolley is movable on and along the lengthwise direction of the base member”, where the term “driver” does not invoke the 112(f) claim interpretation and such that the limitation is no longer indefinite.
Claims 2-8 are rejected as being dependent on claim 1.
Regarding claim 5 (Currently Amended), the limitation “wherein the auxiliary frame comprises a least one removable supporting rod which is substantially disposed above the base member…” is indefinite because the term “substantially” is unclear. How much is the rod disposes above the base member, 1 inch or 0.01 inch? For purposes of examination the Office will interpret the limitation to read as “wherein the auxiliary frame comprises a least one removable supporting rod which is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhendong (Chinese Patent No. CN108281783), hereinafter referred to as Zhendong.
	Regarding claim 1 (Currently Amended), Zhendong discloses a jig for manufacturing a reinforcement cage (Zhendong, figure 3, item 100), comprising: 
	a base member (Zhendong, figure 8, item 124); 
	a plurality of rollers (Zhendong, figure 4, item 1211) disposed on the base member (Zhendong, figure 4, item 1211 is disposed on item 124) and spaced at intervals along a lengthwise direction of the base member (Zhendong, page 8, paragraph [0045], lines 310-312, item 1211 comprises two moving wheels along item 124); 
	a trolley (Zhendong, figure 8, item 121), the trolley being slidably disposed on the rollers (Zhendong, figure 8, item 121 slides on item 1211); 
	a driver (Zhendong, page 8, paragraph [0045], lines 313-314, the mobile drive assembly being functionally equivalent to the driving device because it moves item 121 long item 124 thus performing substantially the same function in substantially the same way as claimed and the predictable result being that item 121 moves along item 124); and 
(Zhendong, figure 3, item 110).
	The recitations stated below are considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
The recitation “for loading stirrups" is considered to be an intended use limitation. In the instant case, Zhendong, figure 8, item 121 and is capable of holding stirrups.
The recitation “for driving the trolley so that the trolley is moveable on and along the lengthwise direction of the base member" is considered to be an intended use limitation. In the instant case, Zhendong, page 8, paragraph [0045], lines 313-314, the mobile drive assembly being functionally equivalent to the driving device because it moves item 121 long item 124 thus performing substantially the same function in substantially the same way as claimed and the predictable result being that item 121 moves along item 124.
	Regarding claim 2 (Currently Amended), Zhendong further discloses the jig of claim 1, wherein the trolley comprises a plurality of seats (Zhendong, figure 4, items 122 and 123 showing a plurality of seats), and wherein the seats are disposed on the trolley and spaced at intervals along a lengthwise direction of the trolley (Zhendong, figure 3, items 122 and 123 are space at internals along the direction into the page which is the lengthwise direction of the trolley), and wherein each of the seats comprises a positioning groove therein (Zhendong, figures 6 and 7 show items 112 and 113 which are mirror images of items 122 and 123 per page 7, paragraph [0044]).

	Regarding claim 3 (Currently Amended), Zhendong further discloses the jig of claim 1, wherein the trolley comprises a stirrup support which is disposed on the trolley and extends along the lengthwise direction of the trolley (Zhendong, figure 3, items 122 and extends along item 121).
	Regarding claim 4 (Currently Amended), Zhendong further discloses the jig of claim 3, wherein the stirrup support comprises a plurality of stirrup positioning members thereon (Zhendong, figure 3, items 122 and 123), wherein the stirrup positioning members are arranged to correspond to the seats (Zhendong, page 8, paragraph [0044]), wherein each of the stirrup positioning members comprises a slot therein (Zhendong, page 8, paragraph [0044]), and wherein the slot has a Y-shaped entrance at its top end (Zhendong, figure 6, item 112 has Y-shaped slots, where item 122 corresponds to item 112 per page 7, paragraph [0044]).
	Regarding claim 5 (Currently Amended), Zhendong further discloses the jig of claim 1, further comprising an auxiliary frame (Zhendong, figure 3, item 200), wherein the auxiliary frame is disposed on the base member (Zhendong, figure 8, item 200 is disposed on item 124 via item 300 which connects) and adjacent to the first end of the base member (Zhendong, item 200 is adjacent to an end of item 124), and wherein the auxiliary frame comprises at least one removable supporting rod (Zhendong, figure 8, item 202) which is disposed  above the base (Zhendong, figure 8, item 202 is over item 124) and projects from the auxiliary frame in the manner of a cantilever (Zhendong, figure 8, item 202 projects as a cantilever).
	Regarding claim 6 (Currently Amended), Zhendong further discloses the jig of claim 1, wherein the trolley comprises an auxiliary roller disposed at one end of the trolley which is closer to the first end of the base member (Zhendong, page 8, paragraph [0045], lines 310-312, item 1211 comprises two moving wheels along item 124 one of which is close to a first end of item 124).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhendong (Chinese Patent No. CN108281783) in view of Akiyama (U.S. Patent No. 10,583,991), hereinafter referred to as Zhendong and Akiyama, respectively.
	Regarding claim 7 (Currently Amended), Zhendong discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose further comprising a plurality of main bar supports, wherein each of the main bar supports is rotatably mounted on the base member through a pivoting member, and wherein the main bar supports and the rollers are alternatively arranged along the lengthwise direction of the base member.
	Akiyama teaches a conveyor system comprising: a base member (Akiyama, figure 3, item 33), a plurality of rollers (Akiyama, figure 3, item 74), a plurality of supports (Akiyama, figure 3, item 52, fingers being supports), wherein each of the supports are rotably mounted on (Akiyama, figure 4, item 57), and wherein the supports and the rollers are alternatively arranged along the lengthwise direction of the base member (Akiyama, figure 2A, showing items 52 alternate with the rollers, item 74).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhendong with the teachings of Akiyama to incorporate the plurality of supports alternating with the rollers because the supports control precisely the feed and movement of the object on the rollers, in the instant case, the trolley, (Akiyama, column 1, lines 39-42 and 51-62, summarized).
	Regarding claim 8 (Currently Amended), Zhendong as modified further discloses the jig of claim 7, wherein the pivoting member comprises a spring (Akiyama, figure 4, items 57C), and wherein the spring retains the pivoting member so that the top of the main bar supports extends beyond the height of a bottom plate of the trolley (Akiyama, figure 4, showing item 52 extends outward from item 33).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruggaber et al (U.S. Patent No. 8,336,701) teaches a conveyor system comprising a base member, a trolley, a plurality of rollers, and a driver. Vay (U.S. Patent No. 2,884,967) teaches a conveyor system comprising a base member, a plurality of rollers, and a driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723